EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Parfomak on 1/19/2022.
The application has been amended as follows: 
In claim 1, in the first line, replace “the step” with “a step”.
In claim 14, in claim 1, between “claim 1,” and “wherein the concentration”, add “wherein the metathesis reaction takes place in a reaction mixture and”. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the catalyst of general formula (I) 
    PNG
    media_image1.png
    149
    163
    media_image1.png
    Greyscale
as a catalyst in a metathesis reaction of nitrile rubber where L is an imidazole based ligand.
Claims 2-20 depend from claim 1 and contain all the limitations contained therein.
Relevant prior art includes Mauduit (US 2013/0197218), Tsutsumi (US 2018/0127520), and Obrecht (US 2009/0069516).
Mauduit teaches ruthenium complexes used for metathesis that fall in the scope of claimed formula (I). Mauduit fails to teach using the catalysts for the metathesis of nitrile rubber or polymers but rather teaches the metathesis of small molecules. The field of catalysis is unpredictable and therefore a rejection over Mauduit would be improper as there is no predictability over whether the catalysts of Mauduit would perform metathesis of nitrile rubbers.
Tsutsumi teaches ruthenium complexes used for metathesis that fall in the scope of claimed formula (I). Tsutsumi fails to teach using the catalysts for the metathesis of nitrile rubber or polymers but rather teaches the ring opening metathesis polymerization. The field of catalysis is unpredictable and therefore a rejection over Tsutsumi would be improper as there is no predictability over whether the catalysts of Tsutsumi would perform metathesis of nitrile rubbers.
Obrecht teaches the metathesis of nitrile rubber using ruthenium catalysts. The catalysts of Obrecht fall outside the scope of the general formula (I) of the instant claims. There is no motivation present in Obrecht to use the catalyst of claimed general formula (I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764